783 N.W.2d 339 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gary Mitchell BRAYBOY, Defendant-Appellant.
Docket No. 140381. COA No. 293550.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the application for leave to appeal the December 3, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G). The motion to hold appeal in abeyance is DENIED.
MARILYN J. KELLY, C.J., not participating because she served on the Court of Appeals panel that affirmed the defendant's convictions on direct appeal.